        Case 1:20-cr-00007-DLC Document 19 Filed 05/06/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :              20Cr0007 (DLC)
                                         :
 HECTOR TOLENTINO and ERICKSON           :                   ORDER
 HERNANDEZ ALMONTE,                      :
                                         :
                           Defendants.   :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     Trial in this case is currently scheduled for May 18, 2020.

Due to the COVID-19 pandemic, there is uncertainty as to when

jury trials will recommence in the Southern District of New

York.   The Chief Judge has suspended all jury trials

indefinitely, and at least until June 1, 2020.          On May 1, 2020,

retained counsel Barry Goldberg filed a notice of appearance as

attorney for Erickson Hernandez Almonte, to replace assigned

counsel Stephen Turano.

     Defendant Almonte is in custody in the MDC.           Communication

with incarcerated defendants is severely restricted at this time

due to the pandemic and the emergency measures taken by the

Bureau of Prisons to protect the health and safety of inmates

and staff.

     Accordingly, it is hereby
         Case 1:20-cr-00007-DLC Document 19 Filed 05/06/20 Page 2 of 2



     ORDERED that both Mr. Goldberg and Mr. Turano shall submit

affidavits to the Court by May 15, 2020 that confirm, based on

their own communications with defendant Almonte, that he desires

that Mr. Goldberg replace Mr. Turano as his attorney.             Upon

receipt of those affidavits, the Court will relieve Mr. Turano

from his representation of the defendant and accept Mr. Goldberg

as his counsel.

     IT IS FURTHER ORDERED that time is excluded in this action

from today until September 8, 2020, pursuant to 18 U.S.C. §

3161(h)(7)(A).      The Court finds that the circumstances created

by the COVID-19 pandemic prevent the conduct of a jury trial for

at least this period of time, and that the interests of justice

supporting this exclusion outweigh the best interests of the

defendants and the public in a speedy trial.

     IT IS FURTHER ORDERED that any objection to this Order must

be filed by May 15, 2020.

     IT IS FURTHER ORDERED that the parties shall consult and

provide to the Court no later than August 21, 2020 a written

proposal of the date for the trial of any defendant who has not

entered a plea of guilty in the case by that date.

Dated:      New York, New York
            May 6, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge


                                       2
